*541Order, Supreme Court, Bronx County (Geoffrey D. Wright, J.), entered on or about May 19, 2010, which denied plaintiffs’ motion for partial summary judgment on the issue of liability on their Labor Law § 240 (1) claim, unanimously reversed, on the law, without costs, and the motion granted. Appeal from order, same court and Justice, entered on or about August 12, 2010, which, upon reargument, adhered to the prior determination, unanimously dismissed, without costs, as academic.
Plaintiff, an employee of the general contractor on a renovation project, was assigned to caulk windows on the sixth floor of the outside of a building owned by defendant City of New York. To perform this work, plaintiff stood in a basket, which was attached by a cable to the boom of a crane. While the basket was in the process of being lowered, it suddenly dropped several feet causing plaintiff to fall within the basket and sustain injuries.
The record demonstrates that plaintiffs established their entitlement to judgment as a matter of law and that defendants failed to raise a triable issue of fact as to causation. Even if the basket merely descended at a faster rate of speed than intended due to a mechanical defect, as claimed by defendants, defendants have still failed to show that the basket’s descent and plaintiffs resulting injury were not related to the application of the force of gravity on the basket (see Hill v Stahl, 49 AD3d 438 [2008]). Concur—Andrias, J.P., Saxe, Moskowitz, Richter and Manzanet-Daniels, JJ.